FIRST AMENDMENT TO LOAN AGREEMENT AND AMENDMENT TO OTHER LOAN DOCUMENTS THIS FIRST AMENDMENT TO LOAN AGREEMENT AND AMENDMENT TO OTHER LOAN DOCUMENTS (this “Amendment”) made as of the 10th day of July, 2008, by and among RICHARD MERUELO AS TRUSTEE OF THE RICHARD MERUELO LIVING TRUST U/D/T DATED SEPTEMBER 15, 1989, a trust established under the laws of the State of California (the “Trust”), MERCO GROUP-ROOSEVELT BUILDING, LLC, a California limited liability company (“Merco”; Merco and Trust are hereinafter referred to individually as a “Borrower” and collectively as “Borrowers”), RICHARD MERUELO, a resident of the State of Florida (“Richard Meruelo”), KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”), and KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent for the Banks (the “Agent”). W I T N E S S E T H: WHEREAS, Borrowers, Agent and KeyBank entered into that certain Loan Agreement dated as of January30, 2007 (the “Loan Agreement”); and WHEREAS, Borrowers and Richard Meruelo have requested that the Agent and KeyBank make certain modifications to the terms of the Loan Agreement; and WHEREAS, the Agent and KeyBank have agreed to make such modifications subject to the execution and delivery by Borrowers and Richard Meruelo of this Amendment. NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS ($10.00), and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto do hereby covenant and agree as follows: 1.Definitions.All the terms used herein which are not otherwise defined herein shall have the meanings set forth in the Loan Agreement. 2.Modification of the Loan Agreement.Borrowers, Richard Meruelo, KeyBank and Agent do hereby modify and amend the Loan Agreement as follows: (a)By deleting in its entirety the definition of “Acknowledgment” appearing in §1.1 of the Loan Agreement, and inserting in lieu thereof the following: “Acknowledgment.Collectively, (i) that certain Acknowledgment dated as of January 30, 2007 executed by MMPI in favor of Agent, and (ii) that certain Acknowledgment dated as of July 10, 2008 executed by South Alameda in favor of Agent.” (b)By deleting in its entirety the definition of “Assignment of Interests” appearing in §1.1 of the Loan Agreement, and inserting in lieu thereof the following: 1 “Assignment of Interests.Collectively, (i) those certain Assignments of Interests dated as of January 30, 2007 by each Borrower in favor of Agent, and (ii) that certain Assignment of Interests dated as of July 10, 2008 from Homero Meruelo and Belinda Meruelo in favor of Agent.” (c)By deleting in its entirety the definition of “Change of Control” appearing in §1.1 of the Loan Agreement, and inserting in lieu thereof the following: “Change of Control.A Change of Control shall exist in the event that Richard Meruelo shall fail to own at least eighty (80%) economic, voting and other beneficial interests in Merco free of any lien, encumbrance or other adverse claim, shall fail to be the sole manager of Merco, or shall fail to control the management and policies of Merco.” (d)By deleting in its entirety the definition of “Collateral” appearing in §1.1 of the Loan Agreement, and inserting in lieu thereof the following: “Collateral. All of the property rights and interests of the Borrowers, Guarantor, Homero Meruelo, an individual resident of the State of Florida, and Belinda Meruelo, an individual resident of the State of Florida, that are subject to the security interests and liens created by the Security Documents.” (e)By deleting in its entirety the definition of “Guarantor” appearing in §1.1 of the Loan Agreement, and inserting in lieu thereof the following: “Guarantor.Richard Meruelo and South Alameda, individually or collectively, as the case may be.” (f)By deleting in its entirety the definition of “Guaranty” appearing in §1.1 of the Loan Agreement, and inserting in lieu thereof the following: “Guaranty.Collectively, (i) the Unconditional Guaranty of Payment and Performance dated as of January 30, 2007 made by Richard Meruelo in favor of the Agent and the Banks, and (ii) the Unconditional Guaranty of Payment and Performance dated as of July 10, 2008 made by South Alameda in favor of Agent and the Banks.” (g)By deleting in its entirety the definition of “Maturity Date” appearing in §1.1 of the Loan Agreement, and inserting in lieu thereof the following: “Maturity Date.September 30, 2008,or such earlier date on which the Loans shall become due and payable pursuant to the terms hereof.” 2 (h)By adding the following at the end of the definition of “Market Value” appearing in §1.1of the Loan Agreement: “; provided, however, that the computation of Market Value shall also take into account any stock splits or reverse splits, or shares issued in connection with dividends or other similar transactions, undertaken by MMPI after the date of this Agreement.For example, if the Market Value as of the date of purchase of MMPI common stock is $5.00 per share and MMPI subsequently executes a 2:1 reverse stock split as to shares of its common stock such that the trading price of such shares increases by 100%, the Market Value measurement set forth herein shall divide such trading price by two to account for such reverse split.” (i)By inserting the following definition of “Richard Meruelo” in §1.1 of the Loan Agreement, as follows: “Richard Meruelo.Richard Meruelo, a resident of the State of Florida.” (j)By inserting the following definition of “South Alameda” in §1.1 of the Loan Agreement, as follows: “South Alameda.333 South Alameda Corporation, a Florida corporation.” (k)By inserting the following definition of “South Alameda Contract” in §1.1 of the Loan Agreement, as follows: “South Alameda Contract.That certain Standard Offer, Agreement and Escrow Instructions for Purchase of Real Estate dated March 13, 2008 between MMPI and Berdan Holdings, LLC, as amended and reinstated by Amendment and Reinstatement of Purchase and Sale Agreement dated June 27, 2008 between Meruelo Maddux - 2000 San Fernando Road LLC (as seller) and Berdan Holdings, LLC (as buyer), pursuant to which Berdan Holdings, LLC has agreed to purchase the South Alameda Property, and any attachments, schedules or exhibits thereto, as such purchase and sale agreement may be modified or amended from time to time, or any other agreement pursuant to which South Alameda shall hereafter agree to sell the South Alameda Property.” (l)By inserting the following definition of “South Alameda Indebtedness” in to §1.1 of the Loan Agreement, as follows: (m)“South Alameda Indebtedness” means any Indebtedness secured by a Lien encumbering the South Alameda Property.” By inserting the following definition of “South Alameda Property” in §1.1 of the Loan Agreement, as follows: “South Alameda Property.The property located at 2000 North San Fernando Road, Los Angeles, California.” (n)By inserting the following definition of “South Alameda Transaction” in §1.1 of the Loan Agreement, as follows: 3 “South Alameda Transaction.The transaction pursuant to which South Alameda acquired the South Alameda Property from a subsidiary of MMPI.” (o)By deleting §2.5(a) of the Loan Agreement in its entirety, and inserting in lieu thereof the following new §2.5(a): “(a)Each Base Rate Loan shall bear interest for the period commencing with the Drawdown Date thereof and ending on the date on which such Base Rate Loan is repaid at the per annum rate equal to the sum of the Base Rate plus one percent (1.00%).” (p)By deleting § 2.9 of the Loan Agreement, and inserting in lieu thereof the following: “§2.9.Extension of Maturity Date.The Borrowers shall have the one-time right and option to extend the Maturity Date to October 31, 2008, upon satisfaction of the following conditions precedent, which must be satisfied prior to the effectiveness of any extension of the Maturity Date: (i) Extension Request.The Borrowers shall deliver written notice of such request (the “Extension Request”) to the Agent not later than the date which is ten (10) days prior to the Maturity Date (as determined without regard to such extension).Any such Extension Request shall be irrevocable and binding on the Borrowers. (ii) Payment of Extension Fee.The Borrowers shall pay to the Agent for the pro rata accounts of the Banks in accordance with their respective Commitments an extension fee in an amount equal to twenty-five (25) basis points on the Outstanding principal balance of the Loans as of the Maturity Date (as determined without regard to such extension), which fee shall, when paid, be fully earned and non-refundable under any circumstances. (iii) Principal Reduction.The Borrowers shall have paid to the Agent on or before the Maturity Date, for the pro rata accounts of the Banks in accordance with their respective Commitments, the sum of $15,000,000, to be applied by Agent against the outstanding principal balance of the Loans; provided, however, that no such payment shall have been made by sale or other disposition of the Collateral (other than the South Alameda Property). (iv) No Default.On the date the Extension Request is given and on the Maturity Date (as determined without regard to such extension) there shall exist no Default or Event of Default. 4 (v) Representations and Warranties.The representations and warranties made by the Borrowers and the Guarantor in the Loan Documents or otherwise made by or on behalf of the Borrowers and the Guarantor in connection therewith or after the date thereof shall have been true and correct in all material respects when made and shall also be true and correct in all material respects on the date the Extension Request is given and on the Maturity Date (as determined without regard to such extension) except to the extent such representations and warranties expressly relate to an earlier date. (vi) Pledged Stock.There is an effective Registration Statement covering the resale of the Pledged Stock and all blue sky filings required for the resell of the Pledged Stock have been made and are effective.” (q)By deleting §3.2 of the Loan Agreement in its entirety. (r)By deleting §4.16 of the Loan Agreement in its entirety, and inserting in lieu thereof the following new §4.16: “§4.16 Representative of Borrowers.Each of Borrowers hereby appoints Richard Meruelo as its agent, attorney in fact and representative for the purpose of making Requests for Loans, Conversion Requests, payment and prepayment of Loans, the giving and receipt of notices by and to Borrowers under this Agreement and all other purposes incidental to any of the foregoing.Each Borrower agrees that any action taken by Richard Meruelo as the agent, attorney-in fact and representative of such Borrower shall be binding on such Borrower to the same extent as if directly taken by such Borrower.” (s)By deleting §6.1(a) of the Loan Agreement in its entirety, and inserting in lieu thereof the following new §6.1(a): “(a)Incorporation; Good Standing, Etc.Merco is a California limited liability company duly organized pursuant to its operating agreement and articles of organization and amendments thereto filed with the Secretary of the State of California and is validly existing and in good standing under the laws of the State of Delaware.The Trust is a trust duly organized pursuant to its trust agreement and is validly existing and in good standing under the laws of the State of California.Richard Meruelo is a resident of the State of Florida, residing at 9540 Journeys End Road, Coral Gables, Florida33156.Richard Meruelo maintains an office in California at 761 Terminal Street, Los Angeles, California90021.South Alameda is corporation duly organized pursuant to its bylaws and articles of incorporation and amendments thereto filed with the Secretary of State of the State of Florida and is validly existing and in good standing under the laws of the State of California.Each Borrower and Guarantor (i) has all requisite power to own its properties and interests and conduct its business as now conducted and as presently contemplated, and (ii)is in good standing as a foreign entity and is duly authorized to do business in each other jurisdiction where a failure to be so qualified in such other jurisdiction could have a Material Adverse Effect.” 5 (t)By deleting §7.2 of the Loan Agreement in its entirety, and inserting in lieu thereof the following new §7.2: “§7.2Maintenance of Office.Each Borrower and South Alameda will maintain its chief executive office at 761 Terminal Street, Building 1, 2nd Floor, Los Angeles, California90021, or at such other place in the United States of America as such Borrower and South Alameda shall designate upon prior written notice to the Agent and the Banks, where notices, presentations and demands to or upon the Borrowers in respect of the Loan Documents may be given or made.Richard Meruelo will maintain its residence at 9540 Journeys End Road, Coral Gables, Florida33156, or at such other place in the United States of America as Richard Meruelo shall designate upon prior written notice to the Agent and the Banks, where notices, presentations and demands to or upon the Richard Meruelo in respect of the Loan Documents may be given or made.” (u)By adding the following as a new Section 7.16 to the Loan Agreement: “7.16 Reinstatement of Refunded Payments.If, for any reason, any payment to Lender of any of the Obligations is required to be refunded by Agent or the Banks to Borrowers, or paid or turned over to any other person, including, without limitation, by reason of the operation of bankruptcy, reorganization, receivership or insolvency laws or similar laws of general application relating to creditors’ rights and remedies now or hereafter enacted, Borrowers agree to pay to Agent and the Banks on demand an amount equal to the amount so required to be refunded, paid or turned over (the “Turnover Payment”), the obligations of Borrowers shall not be treated as having been discharged by the original payment to Agent or the Banks giving rise to the Turnover Payment, and this Agreement and the Notes and the other Loan Documents shall be treated as having remained in full force and effect for any such Turnover Payment so made by Agent and the Banks, as well as for any amounts not theretofore paid to Agent and the Banks on account of such obligations.” (v)By deleting §12.1(r) of the Loan Agreement in its entirety, and inserting in lieu thereof the following new §12.1(r): “(r)the
